Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 12(b) CERTIFICATION Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of the College Retirement Equities Fund does hereby certify, to such officer’s knowledge, that: The semi-annual report on Form N-CSR of the College Retirement Equities Fund (the “Fund”) for the six months ended June 30, 2009 (the “Form N-CSR”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Fund. Date: August 24, 2009 By: /s/ Roger W. Ferguson, Jr. Roger W. Ferguson, Jr. President and Chief Executive Officer (principal executive officer) Date: August 24, 2009 By: /s/ Georganne C. Proctor Georganne C. Proctor Executive Vice President and Chief Financial Officer (principal financial officer)
